Title: Thomas Jefferson to Thomas Erskine Birch, 3 January 1812
From: Jefferson, Thomas
To: Birch, Thomas Erskine


          
                  Sir 
                   
                     Monticello 
                     Jan. 3. 12.
          I duly recieved the favor of your letter wherein mention was made of a volume inclosed in it which had been committed to the press by yourself about the close of my administration, but which did not accompany the letter. whether omitted inadvertently, or more bulky than is admitted into the mail, or separated by the way and still to come on I do not know. whatever it’s contents may have been, I should have perused them with all the satisfaction I derive from whatever flows from the pen of pure republican patriotism. that such sentiments must be yours, your course thro’ the war is a sufficient pledge. for the song of the poet I have no pretensions of having furnished the brilliant materials. my humble object has been to endeavor honestly to deserve the approbation of my fellow citizens. in this consciousness I tender you thanks for whatever indulgencies you may have expressed towards me, and with these the assurances of my great respect.
          
            Th:
            Jefferson
        